
	
		IB
		Union Calendar No. 538
		112th CONGRESS
		2d Session
		H. R. 4194
		[Report No.
		  112–736]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			March 8, 2012
			Mr. Young of Alaska
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		
			December 31, 2012
			Committed to the Committee of the Whole House on the State
			 of the Union and ordered to be printed
		
		
			
		
		A BILL
		To amend the Alaska Native Claims
		  Settlement Act to provide that Alexander Creek, Alaska, is and shall be
		  recognized as an eligible Native village under that Act, and for other
		  purposes.
	
	
		1.Alexander Creek Village
			 recognitionThe Alaska Native
			 Claims Settlement Act (43 U.S.C. 1601 et seq.) is amended by adding at the end
			 the following:
			
				43.Alexander Creek
				Village recognition
					(a)Recognition of
				the village of Alexander CreekSubject to the limitations of this
				section and notwithstanding section 1432(d) of the Alaska National Interest
				Lands Conservation Act (Public Law 96–487) to the contrary, Alexander Creek,
				located within Township 15N, Range 7W, Seward Meridian, Alaska, is and shall be
				recognized as an eligible Native village under section 11(b)(3) of this
				Act.
					(b)DefinitionsFor
				the purposes of this section, the following terms apply:
						(1)The term
				agency includes—
							(A)any
				instrumentality of the United States;
							(B)any element of an
				agency; and
							(C)any wholly owned
				or mixed-owned corporation of the United States Government identified in
				chapter 91 of title 31, United States Code.
							(2)The term
				Alexander Creek means Alexander Creek Incorporated, an Alaska
				Native Group corporation, organized pursuant to this Act.
						(3)The term
				Region means Cook Inlet Region Incorporated, an Alaska Native
				Regional Corporation, which is the appropriate Regional Corporation for
				Alexander Creek under section 1613(h) of this Act.
						(c)Organization of
				Alexander CreekAs soon as practicable after enactment of this
				section, Alexander Creek shall cause to be filed—
						(1)any amendments to
				its corporate charter in the State of Alaska necessary to convert from a Native
				group to a Native Village corporation; and
						(2)if necessary, any
				amendments to its corporate charter and governing business documents that
				fulfill the terms of the agreement authorized under this Act.
						(d)Authority and
				direction To negotiateNot later than 30 days after the date of
				the enactment of this section, the Secretary shall open discussions and
				subsequently negotiate and, in the Secretary’s sole discretion on behalf of the
				United States, enter into an agreement by December 31, 2012, with the Native
				Village Corporation of Alexander Creek (hereinafter, Alexander
				Creek) to settle aboriginal land claims and any other claims of such
				Native Village Corporation against the United States fairly, reaching an
				agreement in approximate parity with those of other Alaska Native Village
				Corporations, notwithstanding Alexander Creek’s prior status as a Group
				Corporation.
					(e)Shareholder
				participationAlexander Creek shall notify each member of the
				Native village recognized under this section that, upon the effective date of
				this section, such members shall cease to receive benefits from the Region as
				at-large shareholders pursuant to section 7(m), and that all future resource
				payments from the Region shall be made to the Village Corporation pursuant to
				section 7(j). The Region shall not be liable under any State, Federal, or local
				law, or under State or Federal common law, for damages arising out of or
				related to the cessation of payments to such individuals under section 7(m)
				pursuant to this section.
					(f)Statutory
				constructionNothing in this section shall be construed
				to—
						(1)limit, alter,
				violate, breach, or otherwise affect the rights of any party under a contract,
				settlement agreement, or land exchange entered into prior to enactment of this
				section between Alexander Creek and any party, or one or more parties to any
				contract, settlement, agreement, or land exchange predicated upon Alexander
				Creek’s Native village status under this Act; or
						(2)diminish or reduce
				the acreage entitlement to which Alexander Creek became entitled to as a Group
				Corporation.
						.
		
	
		December 31, 2012
		Committed to the Committee of the Whole House on the State
		  of the Union and ordered to be printed
	
